It is ordered that the judgment herein entered be vacated and that the opinion by Mr. Justice Waste rendered herein on March 17, 1922, be amended by adding thereto the following:
It is conceded that the defendant paid the amount of the liability covered by the policy as aforesaid and on account of the injury to said employee, Wesley Clark, the aforesaid sum of $1,590.21. There is no dispute about the fact. Under these circumstances there is no necessity for a new trial. The rights of the parties can be fully adjusted by directing a judgment in accordance with our conclusions aforesaid.
The judgment is reversed and the case is remanded, with directions to the lower court upon the going down of theremittitur to forthwith enter a judgment that the plaintiff *Page 437 
take nothing by his action and that the defendant recover of the plaintiff the sum of $1,590.21, together with costs.
Shaw, C. J., Richards, J., pro tem., Sloane, J., Wilbur, J., Waste, J., Lawlor, J., and Shurtleff, J., concurred.